Citation Nr: 18100038
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-00 544A
DATE:	
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
Service connection for peripheral neuropathy, right upper extremity, to include as secondary to diabetes mellitus, type II (hereinafter diabetes); service connection for peripheral neuropathy, left upper extremity, to include as secondary to diabetes; and entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 12, 2011 are denied.  
FINDINGS OF FACT
1. The probative evidence of record does not support a finding that peripheral neuropathy, right upper extremity has been clinically diagnosed.
2.  The probative evidence of record does not support a finding that peripheral neuropathy, left upper extremity has been clinically diagnosed.
3.  Prior to July 12, 2011, the Veterans service-connected disabilities alone did not preclude him from obtaining and maintaining gainful employment given his background.  

CONCLUSIONS OF LAW
1. The criteria for service connection for peripheral neuropathy, right upper extremity are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).
2. The criteria for service connection for peripheral neuropathy, left upper extremity are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).
3.  The criteria for a TDIU prior to July 12, 2011 were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from June 1963 to June 1966, to include service in the Republic of Vietnam.
In May 2017, the Veteran testified at before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the electronic claims file.  In September 2017, the Board of Veterans Appeals (Board) remanded the claims for further development.  In a January 2018 rating decision, the RO granted a TDIU effective July 12, 2011.  As the claim was pending prior to that date, the issue of entitlement to a TDIU prior to July 12, 2011 remains on appeal for consideration by the Board.  Previously remanded claims for entitlement to service connection for peripheral vascular disease and peripheral neuropathy of the lower extremities were also granted on remand and are no longer on appeal.
 
1. Service Connection for Peripheral Neuropathy, Right and Left Upper Extremities
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 
Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
The Veterans claim for service connection for peripheral neuropathy was originally denied because the medical evidence did not indicate he had been diagnosed with the disability.  In a July 2016 Cardiology Office Clinic Note, it was indicated the Veteran reported diabetic peripheral neuropathy, although it was unclear whether this was present in the upper extremities.  In September 2017, the Board remanded the claim for a VA examination to determine whether the Veteran has a diagnosis of peripheral neuropathy in his upper extremities and, if so, whether such disability was at least as likely related to service or to his service-connected diabetes.
In October 2017, the Veteran underwent a VA examination. He denied having any upper extremity neuropathic symptoms.  It was noted he was not experiencing pain, paresthesias and/or dysesthesias, or numbness in the upper extremities.  No current evidence of a right or left upper extremity peripheral neuropathy was identified on examination.
The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a proper diagnosis of upper extremity peripheral neuropathy, service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
As the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the right and left upper extremities, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
2.  Entitlement to a TDIU prior to July 12, 2011
 
 
A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.   See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veterans service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In arriving at a conclusion, consideration may be given to the veterans level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).
The Veteran filed a claim for a TDIU in March 2009.  At that time, he was service-connected for the following disabilites: coronary artery disease rated as 30 percent disabling and diabetes rated as 20 percent disabling.  His combined disability rating was 40 percent.  Effective April 1, 2011, the rating for CAD was increased to 60 percent and service connection for atrial fibrillation was granted with a rating of 10 percent assigned.  His combined rating increased to 70 percent.  Effective July 12, 2011, service connection for peripheral vascular disease (PVD) of the bilateral lower extremities was granted and 20 percent ratings were assigned for each extremity.  The Veterans combined rating increased to 80 percent.
Evidence of record indicates the Veteran last worked in 2003 as a welder.  He left that job when the plant closed.  Thereafter, he worked as a butcher for a six month period in 2004, but resigned due to pain experienced in his lower extremities. 
At VA examinations in October 2012, an examiner was asked whether the Veterans service-connected diabetes, CAD, and/or atrial fibrillation impacted his ability to work.  It was noted that none of the disabilities were limiting the Veterans exercise capacity to any significant extent.  He had no restrictions because of the conditions in performing a sedentary job or even a job requiring light, moderate or heavy physical labor.  It was noted that none of the conditions restricted the Veterans ability to sit or stand for a prolonged period of time; they did not impose weight restrictions or limit the Veterans ability to bend or stoop.  It was also indicated that the conditions would not impact the Veterans ability to concentrate or follow instructions or the ability to interact with co-workers or supervisors.  
In an October 2017 VA examination report, it was determined that it was at least as likely as not that the Veterans bilateral lower extremity PVD was permanently aggravated beyond the normal progression by his service-connected diabetes as shown on a July 12, 2011 CT Angiogram.  It was noted that PVD would limit his employability because it restricted his ability to walk more than 25 yards. 
In the January 2018 rating decision, the RO determined that PVD, when considered in combination with his other service-connected disabilities, rendered the Veteran unemployable.  
Upon review of the record, the Board finds that an effective date of July 12, 2011 for award of a TDIU is appropriate as that was the date service connection became effective for lower extremity PVD and it was demonstrated that PVD significantly restricted the Veterans ability to walk and contributed in combination with already service-connected disability to preclude employment.  Prior to July 12, 2011, however, review of the record does not support a finding that the Veterans service-connected disabilities alone, to include diabetes, CAD and atrial fibrillation, rendered him unable to secure or follow substantially gainful employment.  The Veteran has an 11th grade education and job experience as a welder and a butcher.  The evidence does not suggest that due to diabetes, atrial fibrillation or CAD he could not perform the physical or mental tasks required by a sedentary or physically demanding job that was similar that those he held previously.  In addition, no medical professional has opined that the Veteran could not obtain or maintain employment due to any of his service-connected disabilities besides lower extremity PVD which was not service-connected until July 12, 2011.  
In coming to this conclusion, the Board has carefully considered the benefit-of-the-doubt doctrine.  Gilbert, 1 Vet. App. at 55-57.
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski, Counsel 

